        Case 1:20-cv-02340-EGS Document 12-2 Filed 09/02/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

                 v.                                       Case No. 20 Civ. 2340

  DONALD J. TRUMP, in his official
  capacity as President of the United                     DECLARATION OF MORENIKE
  States, et al.,                                         FAJANA

                          Defendants.


       Morenike Fajana, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ motion for a

preliminary injunction. Attached to this Declaration are true and correct copies of the following

numbered exhibits:

       1.        Declaration of David Adinaro, Deputy Commissioner for Public Health Services,

New Jersey Department of Health (Sept. 1, 2020).

       2.        Declaration of Steven Banks, Commissioner, New York City Department of Social

Services (Aug. 31, 2020).

       3.        Declaration of Catherine A. Betts, Deputy Director, Hawaii Department of Human

Services (Aug. 30, 2020).

       4.        Declaration of Kimberly DiGiovanni-Abatto, Deputy Administrator of Agency

Operations, New Jersey Motor Vehicle Commission (Aug. 31, 2020).




                                                  1
        Case 1:20-cv-02340-EGS Document 12-2 Filed 09/02/20 Page 2 of 4




       5.      Declaration of Michael P. Hein, Commissioner, New York State Office of

Temporary and Disability Assistance (Aug. 31, 2020).

       6.      Declaration of Jon D. Henricks, County Clerk, County of Hawaii (Aug. 31, 2020).

       7.      Declaration of Jennifer Langer Jacobs, Assistant Commissioner, New Jersey

Department of Human Services (Aug. 31, 2020).

       8.      Declaration of Kathy L. Kaohu, County Clerk, County of Maui (Aug. 31, 2020).

       9.      Declaration of Douglas A. Kellner, Commissioner and Co-Chair, New York State

Board of Elections (Aug. 28, 2020).

       10.     Declaration of Leighton Ku, Professor of Health Policy and Management and

Director of the Center for Health Policy Research, Milken Institute School of Public Health at The

George Washington University (Aug. 31, 2020).

       11.     Declaration of Lynette J. Lau, Administrator, Child Support Enforcement Agency,

State of Hawaii (Aug. 31, 2020).

       12.     Declaration of John Paul Newton, Director of the Public Benefits Unit, Bronx Legal

Services (Sept. 1, 2020).

       13.     Declaration of Sheila J. Poole, Commissioner, New York State Office of Children

and Family Services (Aug. 31, 2020).

       14.     Declaration of Karen Roye, Executive Director, Department of Child Support

Services, City and County of San Francisco (Aug. 29, 2020).

       15.     Declaration of Tajel Shah, Chief Assistant Treasurer, Office of the Treasurer and

Tax Collector, City and County of San Francisco (Aug. 28, 2020).

       16.     Declaration of Glen I. Takahashi, City Clerk, City and County of Honolulu (Aug.

31, 2020).



                                                2
         Case 1:20-cv-02340-EGS Document 12-2 Filed 09/02/20 Page 3 of 4




         17.   Letter from Ricky R. Dean, Manager, Contract Administration, U.S. Postal Service,

to Mark Dimondstein, President, American Postal Workers Union (June 17, 2020).

         18.   Memorandum from Louis DeJoy, Postmaster General and Chief Executive Officer,

U.S. Postal Service (Aug. 7, 2020).

         19.   Email from Louis DeJoy, Postmaster General and Chief Executive Officer, U.S.

Postal Service (Aug. 13, 2020).

         20.   Statement from Louis DeJoy, Postmaster General and Chief Executive Officer,

U.S. Postal Service (Aug. 18, 2020).

         21.   Memorandum from U.S. Postal Service, Mandatory Stand Up Talk for All

Employees: Pivoting for Our Future (July 10, 2020).

         22.   Memorandum from U.S. Postal Service, Stand-Up Talk Expedited to

Street/Afternoon Sortation (ESAS) City Carrier (July 16, 2020).

         23.   Announcement from National Association of Letter Carriers, List of ESAS Test

Sites (July 21, 2020).

         24.   Letter from David E. Williams, Chief Operating Officer and Executive Vice

President, U.S. Postal Service, to The Honorable Gary C. Peters, Ranking Member, Committee on

Homeland Security and Governmental Affairs, The Honorable Thomas R. Carper, Committee on

Homeland Security and Governmental Affairs, The Honorable Charles E. Schumer, and The

Honorable Amy Klobuchar, United States Senate (Aug. 6, 2020).

         25.   U.S. Postal Service, Eastern Area AIM Meeting - Service Update (Aug. 4, 2020).

         26.   U.S. Postal Service, Pacific Area AIM Meeting Presentation (Aug. 13, 2020).

         27.   U.S. Postal Service, Service Performance Measurement: PMG Briefing (Aug. 12,

2020).



                                               3
           Case 1:20-cv-02340-EGS Document 12-2 Filed 09/02/20 Page 4 of 4




           28.   U.S. Postal Service, Congressional Briefing: Transportation & Service

Performance Updates (Aug. 31, 2020).

           29.   Audit Report, Office of Inspector General, U.S. Postal Service: Late and Extra Trips

at the Philadelphia, PA Processing and Distribution Center (May 13, 2020).

           30.   Audit Report, Office of Inspector General, U.S. Postal Service: Processing

Readiness of Election and Political Mail During the 2020 General Elections (Aug. 31, 2020).

           31.   Declaration of Peter Coradi, National Business Agent “A” for the Clerk Division,

New York Region, American Postal Workers Union (Sept. 2, 2020).



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

correct.


Dated: September 2, 2020                       /s/Morenike Fajana
                                               Morenike Fajana
                                               Office of the New York State Attorney General
                                               28 Liberty Street
                                               New York, NY 10005
                                               Phone: (212) 416-6134
                                               morenike.fajana@ag.ny.gov

                                               Attorney for the Plaintiffs




                                                  4
